              Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 1 of 12




                                                                U.S. Department of Justice
                                                                United States Attorney
                                                                District of MGly/and


 J.~'a                                                          Suite -100
                                                                36 S. Charles Street
                                                                                              DIRECT: 4/0.209.4842
                                                                                                MAIN: 4/0.209.4800


~ 1\
   $iS'if0I    li1ed Sla~esAlfomey
       !      ca@Jlsdo).go\'                                    Baltimore, MD 2/201.3/   /9      FAX: 410.962.9293




                                                                July 25, 2018
  VIA EMAIL
  Jonathan Van Hoven, Esq.
  The Law Offices of Warren A. Brown, P.A.                                                                                        .....,      £
                                                                                                                                  CJ          <J.c
  711 St. Paul Street
                                                                                                    CD
                                                                                                    -<                                        -<.
                                                                                                    •                          '7JY'
  Baltimore, MD 21202                                                                                            >,-'" ""c::>
                                                                                                                        r.>    nO
  (410) 685-4900                                                                                    \\           -tin
                                                                                                                        .....•
                                                                                                                  •••• ::-   J
                                                                                                                                  M-rl
                                                                                                                 :~~:w                I
                                                                                                                                              \ ....
                                                                                                                                              : 1
                                                                                                                                                   '-1 --"
                                                                                                                                                    ::c.~-
                                                                                                                 CiUl                         _ ;.:; r'l1
                                     Re:   United States v. Robert Swain,
                                           Criminal No. CCB-18-0 18 (D. Md.)                            \•...,
                                                                                                         Cl
                                                                                                                 :t~1
                                                                                                                 c.-:J-n
                                                                                                                  :0-
                                                                                                                         2:
                                                                                                                                               . ::'-'0
                                                                                                                                               :...~o
                                                                                                                                               _(0
                                                                                                                  I Tltl              -.1      ,-c
  Dear Counsel:                                                                                          '"'-                pl
                                                                                                                                      W
                                                                                                                                               :-'::f.J
                                                                                                                                               :z-<
                                                                                                         --<                                    Cl
                                                                                                         -<.                           -"'"
          This letter, together with the Sealed Supplement, confirms the plea agreement (this
  "Agreement") that has been offered to your client, Robert Swain (hereinafter "Defendant"), by the
  United States AttorneY's Office for the District of Maryland ("this Office"). If the Defendant
  accepts this offer, please have the Defendant execute it in the spaces provided below. If this offer
  has' not been accepted by August 14, 2018, it will be deemed withdrawn. The terms of the
  Agreement are as follows:

                                                Offense!s) of Conviction

  I.      The Defendant agrees to plead guilty to Count 6 of the Superseding Indictment, which
  charges the Defendant with Conspiracy to Commit Money Laundering, in violation of 18 U.S.C.
  ~ I956(h). The Defendant admits that the Defendant is, in fact, guilty of this offense and will so
  advise the Court.

                                                Elements of the Offense!s)

  2.      The elements of the offense(s) to which the Defendant has agreed to plead guilty, and which
  this Office would prove if the case went to trial, are that on or about the time alleged in the
  Superseding Indictment, in the District of Maryland:

               a.        the Defendant and at least one other person entered into an agreement;

          b.     the purpose of the agreement was to conduct a financial transaction involving the
  proceeds of a specified unlawful activity with the intent to conceal or disguise the source, nature,
  location, ownership, or control of the proceeds of the unlawful activity;


  Rev. May 2018
         Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 2 of 12


        c.    the Defendant knew that the funds involved in the financial transaction        were the
proceeds of some form of unlawful activity; and

        d.       the Defendant knowingly and voluntarily joined in the agreement.

                                              Penalties

3.       The maximum penalties provided by statute for the offense(s) to which the Defendant is
pleading guilty are as follows:

 COUNT       STATUTE       MAND.MIN.          MAX              MAX           MAX FINE       SPECIAL
                           IMPRISON.       IMPRISON.       SUPERVISED                       ASSESS.
                              MENT            MENT           RELEASE                         MENT
    6        18 U.s.c.    N/A              20 years       3 years           $500.000 or     $100
             * 1956(h)                                                      2x the value
                                                                            of the
                                                                            property
                                                                            involved.
                                                                            whichever is
                                                                            greater


         a.     Prison: "Ifthe Court orders a term of imprisonment,    the Bureau of Prisons has sole
discretion to designate the institution at which it will be served.

        b.      Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release. the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by.statute, followed by an additional term of supervised release.

        c.   Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.c. S~3663. 3663A. and 3664.

         d.       Payment: If a fine or restitution is imposed. it shall be payable immediately. unless
the Court orders otherwise under 18 U.S.c. S 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

         e.      Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense. substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

        f.      Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments. the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method. nor a limitation on the methods, available to the
United States to enforce the judgment: and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant


Rev. May 20 t8
        Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 3 of 12


exercises direct or indirect control.     Until the money judgment is satislied, the Defendant
authorizes this Office to obtain a credit repon in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 882 I (relating to the voluntary disclosure of
federal tax return information) and a Iinancial statement in a form provided by this Oflice.

                                         Waiver of Ri!.!lllS

4.      The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

        a.     If the Defendant had pled not guilty and persisted in that pica, the Defendant would
have had the right to a spcedy jury trial with the close assistance of competent counsel. That tria!
could be conducted by a judge. without a jury. if the Defendant. this Oflice. and the Court all
agreed.

         b.      If the Defendant elected a jury trial. the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified. and
 would have the opponunity to strike a c.enain number of jurors peremptorily. All twelve jurors
 would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent. and that presumption
 could be overcome only by proof beyond a reasonable doubt.

        c.     If the Defendant went to trial, the government would have the burden of proving
the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government's witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses in defense.
however. the Defendant would have the subpoena power of the Coun to compel the witnesscs to
attend.

       d.       The Defendant would have the right to testify in the Defendant's own defense if the
Defendant so chose. and the Defendant would have the right to refuse to testify. If the Defendant
chose not to testify. the Coul1 could instruct the jury that they could not draw any advcrsc inference
from the Defendant's decision not to testify.

         e.      Ifthc Defendant were found guilty after a trial. the Defendant would have the right
to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court's
decisions.

        f.      By pleading guilty, the Defendant will be giving up all of these rights. except the
right. under the limited circumstances set forth in the "Waiver of Appeal" paragraph below. to
appeal the sentence. By pleading guilty. the Defendant understands that the Defendant may have
to answer the Court's questions both about the rights being given up and about the facts of the



Rev. May 20t8                                     3
         Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 4 of 12


case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

        g.       If the Court accepts the Defendant's plea of guilty, the Defendant will be giving up
the right to tile and have the Court rule on pretrial motions. and there will be no fmiher trial or
proceeding of any kind in the above-referenced         criminal case. and the Court will find the
Defendant guilty.

        h.        By pleading guilty, the Defendant will also be giving up certain valuable civil rights
and may be subject to deportation or other loss of immigration status, including possible
denaturalization.    The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen. pleading guilty may have consequences with respect to the
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequenccs, including automatic removal from the United States.
Removal and other immigration consequenccs are the subjcct of a separate proceeding. however.
and the Defendant understands that no one, including the Defendant's attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. Thc Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant neverthelcss affirms that the Dcfendant wants to plead guilty rcgardless of any potcntial
immigration conscquences.

                              Advisorv Sentencing Guidelincs Applv

5.      Thc Defendant understands that thc Court will determine a sentencing guidelines range for
this case (henccforth the "advisory guidelines rangc"') pursuant to the Sentencing Rcform Act of
 1984 at 18 U.s.c. ~ 3551-3742 (excepting 18 U.S.c. ~ 3553(b)(I) and 3742(e)) and 28 U.S.c.
~~ 991 through 998. The Defendant further understands that the Coul1 will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines rangc in establishing a reasonable sentcnce.

                            Factual and Advisorv Guidelines Stipulation

6.      a.     This Office and the Defendant stipulate and agrec to the Statcmcnt of Facts set forth
in Attachment A. which is incorporated by reference herein. This Office and the Dcfendant further
agree that the applicable Unitcd States Sentcncing Guidelines C'U.S.S.G."') is ~ 2S 1.1(a)(2).
Accordingly. the following guidelincs apply:

                (i)     Pursuant to U.S.S.G. ~ 2SI.I (a)(2). the basc offense level is 8.

                (ii)    The offcnse level is increased by 14 levels pursuant to U.S.S.G.
~ 2S 1.1(a)(2) and 2B I. I(b)( I)(G) because the amount involved in the offense that was reasonably
foreseeable to the Defendant was at least $550.001.

              (iii)  Thc offense level is increased by 6 levels pursuant ~ 2S 1.1(b)( Ilei) because
the Defendant knew or believed that the laundered funds were the proceeds of or were intended to
promote an offense involving the manufacture, importation, or distribution of a controllcd
substance.


Rev. May 2018                                      4
         Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 5 of 12


              (iv)    The offense level is increased by 2 levels pursuant           to   S 2SI.   I(b)(2)(8)
because the Defendant will be convicted under 18 U.s.c. S 1956.

               (v)     The offense level is increased by 2 levels pursuant to   S 2S J.I (b)(3)       because
thc offense involved sophisticated laundering.

              (vi)   The offense level is decreased by 2 levels pursuant to S 3131.2(b) because
the Defendant had a minor role in the offense, resulting in an adjusted offense level of 30.

                (vii)   Downward Departure and/or Variance.        Notwithstanding  the above
subparagraphs. this Office and the Defendant agree that a downward depalture and/or variance of
up to 16 levels is appropriate in this case.

        A downward departure is appropriate pursuant to S 5K2.0(a)( I)(A) and 5K2.0(a)(2)
because, if the Defendant were responsible for the underlying drug offense and he were subject to
U.S.S.G. S 2S I. J(a)( I) rather than S 2S 1.1(a)(2), his adjusted offense level would be 14:

                     • he would have a base offense level of 12 pursuant to U.S.S.G. S 2D 1.1(a)(5)
and (c)(J4) because he was part ofa conspiracy to manufacture. distribute, and possess with the
intent to distribute more than 80,000 units of alprazolam. a Schedule IV controlled substance;

                    • the offense     level would be increased      by 2            levels   pursuant        to
S 2SI.I(b)(2)(8)   because the Defendant will be convicted under 18 U.S.c.      S    1956;

                    • the offense level would be increased by 2 levels pursuant to           S 2SI.I(b)(3)
because the offense involved sophisticated laundering; and,

                  • thc offense level would be decreased       by 2 levcls pursuant to            S   38J.2(b)
hccause the Defendant had a minor role in the offense.

        This Office and the Defendant agree that the Sentencing Guidelines for Money Laundering
offenses fail to recognize that there might be circumstances, such as those presented in this case.
where a Defendant is culpable under the Guidelines for only the money laundering portion of a
crime, but would bc subjected to a substantially lower guidelines range if he wcre also culpable
for the underlying drug offense.

        This Office and the Defendant furthcr agree that, even if a downward departure were not
appropriate, a downward variance pursuant to 18 U.s.c. S 3553(a) would bc warranted, among
other reasons. to account for the Defendant's minimal criminal history and the comparative
culpability of the Dcfcndants.

                b.      This Office does not oppose a two-level reduction in the Defendant's
adjusted offense level pursuant to U.S.S.G. S 3E 1.1(a). based upon the Defendant's apparent
prompt recognition and affirmative acceptance of personal responsibility for the Defendant's
criminal conduct. If the Defendant's adjusted oflense level as detcrmined by the Court is an
offense level 21 or higher, this Office agrees to make a motion pursuant to U.S.S.G. S 3EJ.I(b)
for an additional one-level decreasc in recognition of the Defendant's acceptance of personal
responsibility for the Defendant's conduct. This Office may oppose any adjustment for acceptance


Rev. May 2018                                    5
        Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 6 of 12


of responsibility under U.S.S.G. S 3E 1.1(a) and may decline to make a motion pursuant to U.S.S.G.
S 3EI.I(b). if the Dcfendant: (i) fails to admit cach and evcry item in the factual stipulation; (ii)
denies involvement in the offense; (iii) gives conflicting statemcnts about the Defendant's
involvement in thc offense; (iv) is untruthful with the Court. this Office. or the United States
Probation Office; (v) obstructs or attcmpts to obstruct justice prior to sentencing; (vi) engages in
any criminal conduct betwecn the date of this Agreement and the date of sentencing: (vii) attempts
to withdraw the plea of guilty; or (viii) violates this Agreement in any way.

7.      Thcre is no agreement as to the Defendant's         criminal history and the Dcfendant
understands that the Defendant's criminal history could alter thc Defendant's offense level.
Specifically. the Defendant understands that the Defcndant's criminal history could alter the final
offense level if the Defendant is determincd to be a carecr offender or if the instant offense was a
part ofa pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant's income.

8.       Other than as set forth above. no other offense characteristics.      sentencing guidelincs
factors, potential departures or adjustments sct forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                     Obligations of the Parties

9.      At the time of sentencing. this Office and the Defcndant reserve the right to advocate for a
reasonable sentence. period of supervised release. and/or fine considering any appropriate factors
undcr 18 U.S.C. S 3553(a). This Office reserves the right to bring to thc Court.s altcntion all
information with respect to the Dcfendant's background. character, and conduct that this Office
deems relevant to sentencing. including thc conduct that is the subject of any counts of thc
Indictment. At the time of sentencing, this Office will move to dismiss any open counts against
the Defendant.

                                         Waiver of Appeal

 10.     In exchange for the concessions made by this Office and the Defendant in this Agreement.
this Ortice and the Defendant waive their rights to appeal as follows:

        a.       The Defendant knowingly waives all right, pursuant to 28 USc.        S 1291    or any
other statute or constitutional provision, to appeal the Defendant's conviction on any         ground
whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the    ground
that thc statute(s) to which the Defcndant is pleading guilty is unconstitutional. or on the   ground
that the admitted conduct does not fall within the scope of the statute(s).

         b.     The Defendant and this Office knowingly and exprcssly waive all rights conferred
by 18 U.S.C. S 3742 to appeal whatever sentence is imposcd (including any term of imprisonment.
tine, term of supervised release. or order of restitution) for any reason (including the establishment
of the advisory sentencing guidelines range. the determination of the Defendant's criminal history,
the weighing of the sentcncing factors. and any constitutional challenges to the calculation and
imposition of any term of imprisonment. tine, order of forfeiture. order of restitution, and term or
condition of supervised release), except as follows:


Rev. May 2018                                     6
        Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 7 of 12




               (i)   The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and

                (ii)      This Office reserves the right to appeal any sentence         below a statutory
minimum: and

         c.     The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.

                                                 Forfeiture

 II.    a.      The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's scntence. and that the Order of Forfeiture may include assets directly traceable
to the offense(s). substitute assets. and/or a money judgment equal to the value of the property
derived from. or otherwise involved in. the offenses. which the Defendant agrees is at least $30.000
in U.S. Currency.

         b.      Specifically. but without limitation on the government's right to forfeit all property
subject to forfeiture as permitted by law. the Defendant agrees to forfeit to the United States all of
the Defendant's right. title. and interest in the following items. which the Defendant agrees
constitute money. property. and/or assets derived from or obtained by the Defendant as a result of.
or used to facilitate the commission of. the Defendant's illegal activities:

                •      the 77.285.81836727 DigiByte. valued at approximately $4.386.13. seized from
                        19621 Middletown Road. Freeland. Maryland. on January 16.2018. pursuant
                       to the execution of a federal search and seizure warrant at (Asset lD No. J 8-
                       DEA-639486):
                •      any and all digital currencies that are stored on any electronic device seized
                       from 19621 Middletown Road;
                •      any and all assets (e.g .. fiat and digital currencies) stored in any online account
                       controlled by the Defendant. including but not limited to any BitPay. Binance.
                       Bitstamp.net. PayPal. and Tradesatoshi account(s).

         c.      The Defendant agrees to consent to the entry of orders of forfeiture for the property
described in the two above subparagraphs and waives the requirements of Federal Rules of
Criminal Procedure II(b)(I)(J). 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument. advice regarding the forfeiture at the change-of-plea hearing. announcement of the
forfeiture at sentencing. and incorporation of the forfeiture in the judgment.

          d.      The Defendant agrees to assist fully in the forfeiture of the above property. The
Defendant agrees to disclose all assets and sources of income. to consent to all requests for access
to information related to assets and income. and to take all steps necessary to pass clear title to the
forfeited assets to the United States. including executing all documents necessary to transfer such
title. assisting in bringing any assets located outside of the United States within the jurisdiction of


Rev. May 2018                                         7
        Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 8 of 12


the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

         e.      The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional.           legal. equitable.
statutory, or administrative grounds brought by any means. including through direct appeal. habeas
corpus petition. or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                                         Disposition of Propertv.

 12.     a.     The Defendant understands that items of contraband seized by the government in
connection with this case will not be returned. Contraband includes: drugs; drug paraphernalia:
counterfeit goods; stolen, coulllerfeit. or rraudulently obtained identification documents or access
devices: personal identity infonllation; personal or corporate financial information; pcrsonal health
information; child pornography; and. any other images, objects, or information that it is illegal for
the Defendant to possess or that the Defendant did not have authority to possess whether in tangible
or digital form. Electronics containing contraband shall be treated as contraband. The Defendant
consents to the .destruction of all contraband.

        b.      The Defendant further understands and agrees that. as a convicted felon. he will
have no right to possess fireanlls; grenades, explosives. and destructive devices, either actually or
constructively. The Defendant consequently waives and abandons all of his right. title. and interest
in any firearms. explosives, destructive devices, grenades, and ammunition seized from him, and
the Defendant waives and releases any claim that the Defendant might otherwise have made to
these items in .the future. The .Defendant consents to the destruction of any such fireanTIs,
explosives. destructive devic~s. grenades. and ammunition and agrees to hold the United States.
its agents and employees. harmless from any claims whatsoever in connection with the seizure,
abandonment, disposition. and destruction thereof.

        c.      With respect to any other property seized by the government in this case. the
Defendant agrees that he will notify this Office in writing no later than 3 business days before his
sentencing of any specific items belonging to him that he wants returned. The Defendant agrees
that, absent such notification. any property seized in this case, including any items seized from
2303 Knox Avenue, Reisterstl'wn, Maryland, 16925 York Road, Hereford. Maryland, 3 William
Court, Sparks, Maryland. and 19621 Middletown Road. Freeland. Maryland will be deemed
abandoned and will be destroyed in accordance with the policies. practices. and procedures of the
law enforcement agency having custody thereof.

                        Defendant's    Conduct Prior to Sentencing and Breach

13.      a.      Between     now and the date or the sentencing, the Defendant will not engage in
conduct that constitutes    obstruction of justice under U.S.S.G. S 3C 1.1; will not violate any rederal,
state. or local law; will   acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the      Court, this Oflice, law enforcement agents. and probation officers: will



Rev. May 20t8                                        8
        Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 9 of 12


cooperate in the preparation of the presentence   report; and will not move to withdraw from the
plea of guilty or from this Agreement.

           b.     If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement. and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations differcnt from those set out in this Agreement,
even if the Agreement was reached pursuant to Rulc II(c)(I)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
 Defendant and any of the information or materials provided by the Defendant, including
statements. information, and materials provided pursuant to this Agreement. and statements made
during proceedings before the COUl1 pursuant to Rule II of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea-even             if made pursuant to Rule
 I I(c)( I)(C)-if the Court finds that the Defendant breached the Agreement. In that event. neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule II (c)(1 )(C).

                                        Court Not a Partv

 14.     The Court is not a party to this Agreement. The sentence to be imposed is within the sole
discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation in this
Agreement. The Court will determine the facts relevant to sentencing. The Court is not required
to accept any recommendation or stipulation of the parties. The Court has the power to impose a
sentence up to the maximum penalty allowed by law. If the Court makes sentencing findings
different from those stipulated in this Agreement, or if the Court imposes any sentence up to the
maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations under
this Agreement.    Neither the prosecutor, defense counsel. nor the C01ll1 can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

                                         Entire Acreement

15.      This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter. together with the Sealed Supplement, supersedes any prior understandings,
promises. or conditions bet"een this Office and the Defendant. There are no other agreements.
promises, undertakings. or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every term and condition of this Agreement. please
sign and have the Defendant sign the original and return it to me promptly.




Rev. May 2018                                     9
         Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 10 of 12




                                        ATTACHMENT             A

                                   STIPULATION OF FACTS
                ~                  United States v. Robert Swain

        J~~erSigned        parties stipulate and agree that if this case had proceeded to trial, this
offiJif/::.r;    ave proven thefollowingfacts, through surveillance images and video, emails, trash
pulls, 11     'Stestimony, subpoenaed records, and other admissible evidence, beyond a reasonable
doubt. The undersigned parties also stipulate and agree that thefollowingfacts do not encompass
all of the evidence that would have been presented had this matter proceeded to trial.

                                              Background

        I.     The Controlled Substances Act governs the manufaeture, distribution, and
possession of controlled substances in the United States, including narcotics that are prescribed
by physicians and other licensed health care providers. The Controlled Substances Act and its
implementing regulations set forth which drugs and other substances are "controlled substances."
Controlled substances are assigned to one of five schedules, Schedule I, II, III, IV, or V,
depending on their potential for abuse, likelihood of physical or psychological dependency,
accepted medical use, and accepted safety for use under medical supervision.

         2.     Alprazolam is a synthetic analgesic that is classified as a Schedule IV controlled
substance. It is available in generic form, but is typically sold under the brand name "Xanax."

        3.      Bitcoin is a form of digital currency (that is, a currency with an electronic-sourced
unit of value). Unlike fiat currencies, such as the United States Dollar, Bitcoin do not exist in
any physical form. Bitcoin exist solely as entries on a publicly available. electronic ledger that
records all Bitcoin transactions ever conducted .. Unlike most fiat currency, Bitcoin is not issued
or controlled by any government, bank, or company, but rather is generated and controlled
automatically through computer software operating on a decentralized, "peer-to-peer" network.
Bitcoin is a convertible currency meaning that it has an equivalent value in fiat or conventional
currency, and users can exchange it for fiat currency. The exchange rate for Bitcoin is not'
determined by any government or centralized entity, but rather floats on the open market.

         4.    A "dark-web marketplace" is a marketplace on the dark web that individuals can
use to buy and sell narcotics, among other illegal things. Users of dark-web marketplaces
typically use Bitcoin or other digital currency as the means of payment for their transactions .

                                          •        •       •
          5. Ryan Farace and the Defendant, Robert Swain, were and are residents of
Maryland. Co-Conspirator I resided outside the State of Maryland.

        6.      From at least July 2015 until in or around February 2017, Swain knowingly
combined, conspired, confederated, and agreed with Ryan Farace and Co-Conspirator I, among
others, to conduct and attempt to conduct financial transactions having an effect on interstate
commerce which involved the proceeds of specified unlawful activity - to wit, thc proceeds that
Farace obtained from the conspiracy to manufacture, distribute, and possess with the intent to

Rev. May 2018                                      II
       Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 11 of 12


distribute alprazolam in violation 01'21 U.S.c. ~ 846 set out in Count One of the Superseding
Indictment - while knowing that the propeny involved in the financial transactions represented
the proceeds of some form of unlawful activating and knowing that the transactions were
designed in whole and in part to conceal and disguise the nature. location. source, ownership,
and control of the proceeds, in violation of 18 U.S.C. ~ 1596(a)(I)(B)(i).

        7.     Specifically. Farace used the pseudonyms "Penisbreath," "CaptainCum,"
"SargentSemen," and "WhaleScrotom." to contact Co-Conspirator I through dark web
marketplaces and encrypted messages in order to exchange Bitcoin that Farace received as the
proceeds of his drug trafficking for cash.

        8.     To place orders for cash. Farace transferred Bitcoins to Co-Conspirator I. Co-
Conspirator I then mailed or shipped packages of U.S. currency equivalent to the value of the
Bitcoin received, less a fee. to mailing addresses located in Maryland that were provided to Co-
Conspirator I by Farace. Farace used pseudonyms and dark-web marketplaces when contacting
Co-Conspirator I so as to conceal his true identity.

        9.       In or about July 2015, Farace opened a post office box at the Cockeysville.
Maryland post otTtce in the fake name of"Randy Fabor.,.J He did so in order to conceal and
disguise that it was, in fact. Farace who was receiving packages of U.S. currency from Co-
Conspirator I.                                                                              .

        10.    In or about November and December 2015. three packages of U.S. currency sent
by Co-Conspirator I to Faracc were intercepted and seized by law enforcement. including two
packages of currency sent by Co-Conspirator I to Farace at the "Randy Fabor" post office box.

         II.   Farace subsequently asked a co-conspirator, Swain. to open in Swain's name post
oflice boxes and private rental mailboxes so that Farace could conceal the fact that he was
continuing to receive packages of currency from Co-Conspirator I. At Farace's request, Swain
authorized "Randy Fabor," a fake alias used by Farace, to reccivemail at the mailboxes opened
up by Swain. In all. Swain opened at least one postal mailbox (on or about December 3,2015).
and two private rental mailboxes (on or about December 5. 2015. and October 7. 2016) for
Farace. Farace thereafter received packages of cash from Co-Conspirator I. addressed to
"Randy Fabor" and "Roben Swain:' at these rental locations. Swain knew that Farace was
receiving packages of currency at the mailboxes Swain had opened, and Swain also knew that
the currency Farace received "as the proceeds of Farace's drug trafficking2 During the course
of the money laundering conspiracy. Farace received through the mails at least $5,015.000 in
U.S. currency. which he had exchanged for Bitcoin earned from dmg trafficking.

        12.     On or about February 16.2017, Farace and Swain drove from Maryland to New
Jersey so that Swain could collect $200.000 in U.S. currency that Farace had exchanged for


Ian January 16, 201S.law enforcement officers seized a fake driver's license picturing Farace
but reflecting the name "Randy Fabor" from Farace' s home at 2303 Knox A venue.

2Swain also knew that Farace was receiving packages of controlled substances    at the rental
mailboxes Swain had opened.


Rev. May 2018                                   12
        Case 1:18-cr-00018-CCB Document 62 Filed 10/03/18 Page 12 of 12


Bitcoin earned from Farace's drug trafficking activities. During the in-person meeting on
February 16,2017, Swain provided a fictitious name to the individual he met and falsely slated
that the Bitcoin and cash were his own. Farace and Swain took these measures to conceal and
disguise the nature, location, source, ownership, and control of the drug trafficking proceeds.

        13.    Farace and Swain later attempted to exchange with the same individual Bitcoin
that Farace had earned from drug trafficking for $400,000 in U.S. currency. However, this
second attempt was unsuccessful.

         14.    Swain received at least $30,000 in proceeds from the money laundering
conspiracy.


        SO STIPULATED:




                                             o

                                             Jona an Van Hoven, Esq.
                                             Counsel for Defendant




Rev. May 2018                                    13
